DETAILED ACTION
Examiner Note
The instant Quayle action is being issued after the examiner attempted to contact the applicant on multiple occasions between 9.14.2021 and 9.17.2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:
In claim 2, ln. 1-2, replace “the ICs” with –the plurality of ICs--.
In claim 3,  (i) replace “the ICs” with –the plurality of ICs-- in ln. 1-2, and, (ii) replace “the surge protection ICs” with –the two surge protections ICs-- in ln. 3.
In claim 4, ln, 1-2, replace “the surge protection ICs” with –the one or more surge protection ICs--.
In claim 6, ln. 3, replace “the ICs” with –the plurality of ICs--.
In claim 7, ln. 3, replace “the ICs” with –the plurality of ICs--.
In claim 8, replace “the ICs are connected to the leads” with –the plurality of ICs are connected to the plurality of leads--.
In claim 9, ln. 1-2, replace “the leads” with –the plurality of leads--.
In claim 10, ln. 1-2, replace “the leads” with –the plurality of leads--.
In claim 11, delete “thin”.
In claim 12, replace “wherein the leads are formed from a metal strip or a thin layer of a conductive material” with –further comprising a plurality of leads from a metal strip or a layer of a conductive material--.
In claim 13, (i) delete “thin” in ln. 4 and 7, and, (ii) replace “the surge protection ICs” with –the one or more surge protection ICs-- in ln. 14.
In claim 16, (i) replace “the surge protection ICs” with –the one or more surge protection ICs-- in ln. 1-2, and, (ii) replace “a breakdown voltage” with –the breakdown voltage-- in ln. 3.
In claim 17, ln. 1-2, replace “the surge protection ICs” with –the one or more surge protection ICs--.
In claim 18, ln. 3, replace “the ICs” with –the plurality of ICs--.
In claim 19, replace “the ICs are connected to the leads” with –the plurality of ICs are connected to the plurality of leads--.
In claim 20, ln. 1-2, replace “the leads” with –the plurality of leads--.
In claim 21, ln. 1-2, replace “the leads” with –the plurality of leads--.
In claim 22, (i) delete “thin” in ln. 4 and 7, (ii) replace “the surge protection ICs” with –the one or more surge protection ICs-- in ln. 14, and, (ii) replace “the RS-485…IC” with –an RS-485…IC-- in ln. 15-16.
In claim 23, ln. 2-3, replace “the surge protection ICs” with –the one or more surge protection ICs--.
In claim 24, (i) replace “the surge protection ICs” with –the one or more surge protection ICs-- in ln. 1, and, (ii) replace “a breakdown voltage” with –the breakdown voltage-- in ln. 2-3.
In claim 25, ln. 1, replace “the surge protection ICs” with –the one or more surge protection ICs--.
In claim 26, ln. 3, replace “the surge protection ICs” with –the one or more surge protection ICs--.
In claim 27, replace “the surge protection ICs are connected to the leads” with –the one or more surge protection ICs are connected to the plurality of leads--.
In claim 28, ln. 1, replace “the leads” with –the plurality of leads--.
In claim 29, ln. 1, replace “the leads” with –the plurality of leads--.
Appropriate correction is required for purposes of clarity and consistency of claim language.

Allowable Subject Matter
Claims 1 and 5 are allowed.
Claims 2-4 and 6-29 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 1) a plurality of integrated circuits (ICs) including one or more surge protection ICs disposed on an area partially enclosed by the first and second conductor structures and wherein the first conductor structure is electrically connected to the plurality of ICs to provide electrical connections to the ground terminal, and wherein the second conductor structure is electrically connected to the plurality of ICs to provide electrical connections to the voltage supply terminal as recited within the context of the claim, (claim 13) a plurality of integrated circuits (ICs) including one or more surge protection ICs disposed on an area partially enclosed by the first and second lead frame segments and wherein the surge protection ICs are configured to short and conduct current responsive to a breakdown voltage thereby bypassing current from a third IC as recited within the context of the claim, and, (claim 22) a plurality of integrated circuits (ICs) including one or more surge protection ICs disposed on an area partially enclosed by the first and second lead frame segments and wherein the surge protection ICs are configured to short and conduct current responsive to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5773876 A to Mekdhanasarn et al.  discloses a first lead (114), a die attach pad (102) and a second lead (another 114, Fig. 1), a die (104) on the die attach pad, and, electrostatic discharge protection devices(108) on the first and second leads (Fig. 1).
US 20030218241 A1 to Kunimatsu et al. discloses a first semiconductor chip (2) mounted on a first die pad (1), and, a diode (5, [0032]) mounted on a second die pad (4) and connected to the first semiconductor chip (Figs. 1A-1B).
US 20080017998 A1 to Pavio discloses a leadframe (200, Figs. 8-9) and semiconductor dies (110) and discrete ESD protection circuits (230) mounted thereon.
US 20190229043 A1 to Chen discloses a die (21) and a TVS (Transient Voltage Suppression) diode or a Schottky diode (31) on a lead frame (Fig. 4).
The prior art of record fails to disclose or suggest the claimed inventions of independent claims 1, 13 and 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894